


110 HCON 288 IH: Expressing the need for a more

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 288
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2008
			Mr. Gilchrest (for
			 himself, Mr. Cummings,
			 Mr. Jones of North Carolina,
			 Mr. Meeks of New York,
			 Mr. Johnson of Illinois,
			 Mr. Murtha,
			 Mr. Reyes, and
			 Ms. Kaptur) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the need for a more
		  comprehensive diplomatic initiative led by the United States, Republic of Iraq,
		  and international community.
	
	
		Whereas it is in the foreign policy and National security
			 interests of the United States to foster and strengthen peace and security in
			 Iraq and the broader Middle East region, which will require a more
			 comprehensive international support structure including Iraq’s neighboring
			 states, other pertinent and influential countries in and outside the region,
			 international organizations, and nongovernmental organizations;
		Whereas the removal of Saddam Hussein has resulted in a
			 fundamental change in the composition and structure of Iraq’s government,
			 provincial, and tribal leadership;
		Whereas the removal of Saddam Hussein has resulted in
			 violent multi-layered conflicts of varying insurgencies, counter-insurgencies,
			 and other armed competitions that exist today along religious, cultural, and
			 economic lines;
		Whereas the removal of Saddam Hussein has fundamentally
			 altered the relationship between Iraq and its neighboring states thereby
			 affecting the balance of power in the region;
		Whereas elements and actions from outside Iraq’s borders,
			 including neighboring states, terrorist groups, and rogue elements continue to
			 impede progress towards a more stable and sovereign Iraq;
		Whereas Iraqis, with the unrelenting military support from
			 the United States, have found it difficult to achieve political reconciliation
			 and independently govern;
		Whereas the Iraq Study Group stated, a regional
			 peace conference among Arab nations is a critically important step in helping
			 to end the civil war in Iraq, and bringing peace and stability in the Middle
			 East;
		Whereas General Petraeus recently stated in congressional
			 testimony any student of history recognizes there is no military
			 solution to a problem like that in Iraq, to the insurgency in
			 Iraq;
		Whereas finding a responsible and strategic way forward in
			 Iraq will require international support; and
		Whereas a more comprehensive international support
			 structure must be established to engage Iraq’s political, religious, ethnic,
			 and tribal leaders in an ongoing inclusive political reconciliation and
			 reconstruction process: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)declares that the
			 current drawdown and eventual departure of the United States Armed Forces in
			 Iraq be performed in a strategic and responsible manner, and must be supported
			 by a comprehensive international and regional diplomatic initiative;
			(2)encourages the
			 President and the administration jointly with the Republic of Iraq to initiate,
			 develop, and implement a sustained comprehensive regional and multilateral
			 diplomatic plan of action, in conjunction with the United Nations Security
			 Council, United Nations Secretary General, Iraq’s neighboring countries,
			 regional organizations as the Arab League, the Organization of the Islamic
			 Conference, and appropriate non-governmental organizations relating to issues
			 and actions that impact the situation in Iraq, including—
				(A)promoting a National process of
			 reconciliation within Iraq;
				(B)curtailing the ongoing civil strife in Iraq
			 that has created various insurgency groups;
				(C)preventing the spread of violence from Iraq
			 into neighboring countries;
				(D)preventing genocide, ethnic cleansing, and
			 other crimes against humanity;
				(E)preventing the establishment of safe havens
			 for Al Qaeda and other terrorist organizations; and
				(F)supporting the formation of an
			 international consortium for relief and reconstruction in Iraq;
				(3)urges the President and the administration
			 jointly with the Republic of Iraq, United Nations, and regional organizations
			 to expeditiously engage in bilateral and multilateral talks and conferences
			 with Iraq’s neighboring states, and specifically—
				(A)recommends the implementation of the
			 International Compact for Iraq and Recommendations 9 and 13 of the Iraq Study
			 Group Report including—
					(i)implementing Recommendation 9, which
			 states, Under the aegis of the New Diplomatic Offensive and the [Iraq
			 International] Support Group, the United States should engage directly with
			 Iran and Syria in order to try to obtain their commitment to constructive
			 policies toward Iraq and other regional issues. In engaging with Syria and
			 Iran, the United States should consider incentives, as well as disincentives,
			 in seeking constructive results; and
					(ii)implementing Recommendation 13, which
			 states, There must be a renewed and sustained commitment by the United
			 States to a comprehensive Arab-Israeli peace on all fronts;
					(4)remains resolved that the interests of the
			 people of Iraq, United States allies, and greater Middle East region should be
			 paramount in establishing regional and international assistance and aid to
			 ensure the establishment of a cohesive government in Iraq;
			(5)encourages the international community and
			 regional organizations to assist the Republic of Iraq in recruiting an armed
			 multinational stabilization force from countries acceptable to the Republic of
			 Iraq, to train Iraqi Security Forces, foster political reconciliation, and to
			 the extent feasible police human rights violations;
			(6)recognizes that as part of a diplomatic
			 initiative in Iraq, the President shall submit to the Congress, in classified
			 and unclassified form, a comprehensive regional stability plan for Iraq, which
			 shall include diplomatic, political, and economic strategic measures;
			(7)urges sustained
			 commitment of the Republic of Iraq, United States, nations in the Middle East,
			 and international community in consultation with the United Nations and
			 pertinent regional and non-governmental organizations to develop and raise
			 funding for the reconstruction of Iraq and relief to the Iraqi people,
			 including for purposes of—
				(A)assisting efforts to deal with the
			 humanitarian impact of the war in Iraq, particularly civilian displacement and
			 Iraqi refugees;
				(B)developing an Iraq Corps of
			 Engineers;
				(C)encouraging the use of Iraqi engineers,
			 contractors, tradesmen, and construction workers in the reconstruction
			 process;
				(D)surveying and performing proper restoration
			 of Iraq’s world cultural sites;
				(E)ensuring the equitable distribution of oil
			 revenues to the people of Iraq; and
				(F)encouraging initiatives to assist in
			 rebuilding Iraq’s infrastructure, including public health, transportation,
			 physical plants, educational, and utilities systems;
				(8)expresses its
			 sincere condolences to the number of Iraqis who have been killed, displaced, or
			 wounded; and
			(9)recognizes that
			 the government of the United States owes a debt of gratitude to the 500,000
			 young men and women who have served in Iraq and who now deserve comprehensive
			 rehabilitation, physical, mental, educational, and economic assistance.
			
